Citation Nr: 0200421	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  96-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a right total knee arthroplasty for the period 
on and subsequent to November 1, 1995, to include restoration 
of a 60 percent evaluation for said disability.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1958 to February 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which reduced 
an evaluation for residuals of a right total knee 
arthroplasty from 60 percent to 30 percent, effective 
November 1, 1995, and denied entitlement to a total rating 
based upon individual unemployability.  The 60 percent rating 
for that service-connected right knee disability had been in 
effect since November 1, 1993.  

Appellant subsequently appealed a March 1996 rating decision, 
which, in part, denied service connection for residuals of 
urethritis and denied reopening of claims of entitlement to 
service connection for cervical spine and left knee 
disabilities.  A January 1997 RO hearing was held.  In 
September 1998, a hearing was held before the undersigned 
Board member in Washington, D.C.  In a March 19, 1999 
decision, the Board denied service connection for residuals 
of urethritis; determined that new and material evidence had 
been submitted to reopen the cervical spine disability 
service connection claim; and remanded to the RO the issues 
of entitlement to service connection for a cervical spine 
disability, whether new and material evidence has been 
submitted to reopen a service connection claim for a left 
knee disability, entitlement to an evaluation in excess of 30 
percent for residuals of a right total knee arthroplasty for 
the period on and subsequent to November 1, 1995 (to include 
restoration of a 60 percent evaluation for said disability), 
and entitlement to a total rating based upon individual 
unemployability.  

By a subsequent November 2000 rating decision, the RO granted 
service connection for residuals of a left total knee 
arthroplasty (thereby rendering that left knee service 
connection issue moot) and increased the evaluation for the 
service-connected right knee disability from 30 percent to 40 
percent, effective November 1, 1995.  Appellant subsequently 
indicated in writing that he wanted to continue his appeal on 
that right knee disability rating issue as well as the other 
issues as delineated on the title page of this decision.

In May 2001, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the cervical spine service connection issue in 
controversy, pursuant to 38 U.S.C.A. § 7109 (West 1991) and 
38 C.F.R. § 20.901 (2000).  In July 2001, a VHA medical 
opinion was rendered, and the Board subsequently provided 
appellant's representative a copy thereof.  Thereafter, his 
representative submitted an informal hearing presentation.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  It has not been shown by credible, competent evidence 
that a chronic cervical spine disability was present in 
service or proximate thereto, is a residual of in-service 
trauma, or is otherwise related to service.  A chronic 
cervical spine disability was initially medically shown 
nearly a decade after service at a time too remote to be 
reasonably related to service.  

2.  By an August 1995 rating decision, the RO reduced the 
evaluation for appellant's residuals of a right total knee 
arthroplasty from 60 percent to 30 percent, effective 
November 1, 1995.  The rating reduction was based primarily 
on a single, rather cursory VA examination and scant 
outpatient treatment reports; there was credible, competent 
evidence indicative of severe, painful motion of the 
prosthetic right knee; and sustained material improvement in 
that service-connected disability under the ordinary 
conditions of daily life was not shown.  

3.  The appellant's service-connected prosthetic right knee 
disability for the period on and subsequent to November 1, 
1995 is manifested primarily by severe, painful motion.  

4.  Appellant has completed ninth grade.  

5.  Appellant has had occupational experience primarily as an 
aircraft examiner/aircraft mechanic.

6.  Appellant reportedly has not been gainfully employed 
since July 1993.  

7.  In addition to appellant's residuals of a right total 
knee arthroplasty, now restored to a 60 percent evaluation, 
his service-connected disabilities are residuals of a left 
total knee arthroplasty, currently rated as 30 percent 
disabling; external thrombotic hemorrhoids, currently rated 
as 10 percent disabling; and residuals of a rectal abscess, 
currently rated as noncompensable (for a combined 80 percent 
evaluation, including the bilateral factor).  

8.  It is as likely as not that appellant's service-connected 
disabilities are of sufficient severity as would prevent him 
from engaging in some form of substantially gainful 
employment, even of a relatively sedentary, nonstrenuous 
nature.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by peacetime service, nor may cervical spine 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The criteria for restoration of a 60 percent evaluation 
for residuals of a right total knee arthroplasty have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Code 5055 (2001).  

3.  The criteria for an evaluation in excess of 60 percent 
for residuals of a right total knee arthroplasty for the 
period on and subsequent to November 1, 1995 have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.68, 4.71a, Codes 5055, 5162-5164 (2001).

4.  Appellant does have service-connected disabilities that 
are sufficient to produce unemployability.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001) became law.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Although 
this case was decided by the RO before enactment of this Act, 
the Board concludes that a remand to the RO for additional 
development is not warranted as VA has already met its 
obligations to the appellant under that statute (particularly 
in light of the Board's allowance herein of the appellate 
issues except for service connection for a cervical spine 
disability).  

All relevant facts have been adequately developed by the RO 
and there is no reasonable possibility that any further 
assistance to the appellant would aid in proving his case.  
Bernard v Brown, 4 Vet. App. 384 (1993).  Appellant's service 
medical records appear complete and numerous VA examinations 
and other post-service clinical records are associated with 
the claims folder.  Appellant has had the opportunity to 
present evidence including testimony at personal hearings and 
such evidence has been a significant factor considered by the 
Board in its determination of the appeal.  Additionally, the 
Board obtained a VHA medical opinion regarding the service 
connection issue in controversy and a July 2001 VHA medical 
opinion was rendered.  That VHA medical opinion together with 
the other clinical evidence of record adequately details the 
circumstances and nature of the appellant's cervical spine 
disability and indicates whether that condition was related 
to service.  Appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Thus, the Board concludes that the duty to assist 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, has been satisfied in 
this case.  


I.  Service Connection for a Cervical Spine Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  Where a veteran served 
continuously for ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Appellant's service records indicate that his military 
occupational specialty was helicopter mechanic.  See DD Form 
214.  The service medical records indicate that in April and 
June 1961, he complained of right shoulder pain; and x-rays 
were negative.  In June 1961, some acromiodeltoid tenderness 
was clinically noted and moderate right bicipital tendonitis 
and right deltoid myositis were diagnosed.  Cortisone 
injection was recommended.  In August 1961, right anterior 
deltoid strain was assessed.  Later that month, the shoulder 
was asymptomatic except for slightly restricted motion.  In 
October 1961, a history was noted of a "torn" right deltoid 
for the past year and a half with cortisone shot treatment 
administered.  It was indicated that the right shoulder had 
improved but was still painful when he raised the arm at 
times.  Clinically, the right shoulder was unremarkable.  In 
November 1961, a history of right deltoid area pain with pain 
radiating down the arm was reported.  It was noted that 
hydrocortisone injections had provided right shoulder pain 
relief for one month.  Biceps tendon tenderness was 
clinically noted and bicipital tenosynovitis was assessed.  
In January 1962, he reported a history of right shoulder 
strain and that he still had occasional pain with motion.  
Mild supraspinatus tendonitis "now in remission" was 
clinically noted.  It is very significant from an evidentiary 
standpoint that the service medical records make no mention 
of any specific complaints, findings, or diagnoses pertaining 
to a cervical spine disability.  

In an April 1964 initial application for VA disability 
benefits, appellant made no mention of any cervical spinal 
disease or disability.  

A July 16, 1964 rating decision, in part, denied service 
connection for a right shoulder disability.  That rating 
decision sheet stated that the right shoulder tendonitis and 
right deltoid myositis treated during service had resolved 
without residuals shown in service or on a May 1964 VA 
examination.  

On that May 1964 VA examination, appellant had no cervical 
spinal complaints.  He was employed as an air conditioning 
mechanic apprentice.  Although he complained of an in-service 
right shoulder injury that occurred in 1961 while repairing 
helicopters when his foot slipped, that he had a current 
inability to reach overhead, and that it ached in cold 
weather, that shoulder was clinically unremarkable, including 
on x-ray.  Significantly, his neck was clinically described 
as normal.  The pertinent diagnosis was history of right 
shoulder strain with no abnormality found.  Thus, it is of 
substantial probative value that as of 1964, more than two 
years after service, no cervical abnormality was clinically 
shown or claimed.  

It is also of substantial evidentiary significance that the 
earliest post-service clinical evidence indicative of a 
cervical spine disability was not until nearly a decade after 
service.  In a November 1977 written statement, written at 
appellant's request regarding his "condition, probable 
etiology and prognosis", a private chiropractor reported 
that in November 1971, appellant stated that after a restless 
night, he had awoken with a stiff neck and radiating neck 
pain down the right shoulder to the forearm with right hand 
finger numbness.  Appellant stated that there was no recent 
trauma but that in 1960 during service, he had experienced a 
right shoulder pull boarding a helicopter which resulted in 
neck and shoulder pain that required medical treatment.  
Chiropractic clinical findings included neck and right 
shoulder muscle tightness; and cervical rotation produced 
radiating pain into the shoulders noted as indicating 
cervical spine weakness.  It was noted that radiographic 
examination revealed minor calcium deposits in the cervical 
spine but no bone damage.  The impressions included chronic 
cervico-dorsal instability.  No opinion as to the etiology of 
any cervical spine disability was specified in said 
statement.  It is very significant that in said narrative, no 
history was reported of any cervical radiculopathy or other 
symptomatology indicative of cervical spinal disability for 
the nearly decade-long post-service period between service 
separation in 1962 and that initial treatment in 1971.  

However, even assuming arguendo the veracity of that 
narrative set forth in said November 1977 written private 
chiropractic statement concerning the 1971 cervical 
treatment, the earliest post-service clinical evidence 
indicative of a cervical spine disability was not until that 
1971 date, nearly a decade after service.  

In other words, if appellant's in-service right shoulder 
symptomatology had represented the initial onset of cervical 
radiculopathy/pathology and such cervical 
radiculopathy/pathology was chronic in nature, it would 
appear a reasonable inference that appellant would have 
provided a history of cervical symptomatology such as 
cervical radiculopathy during the nearly decade-long post-
service period in question.  However, appellant's 1964 
initial application for VA disability benefits, said May 1964 
VA examination report, and said November 1977 private 
chiropractic statement do not contain any history of cervical 
symptomatology such as cervical radiculopathy during the 
nearly decade-long post-service period in question.  

On January 1978 VA examination, appellant reported employment 
as an aircraft mechanic between service and March 1967 and 
subsequently as an aircraft examiner; and that he had been 
placed on light duty assignment since November 1977 due to 
low back and left hip/leg problems.  No mention of any neck 
treatment prior to November 1971 was mentioned.  X-rays of 
the cervical spine revealed degenerative changes in the lower 
cervical region and slight C6-C7 disc narrowing; and the 
right shoulder was negative on x-rays.  The diagnosis was 
cervical spine degenerative arthritis with radicular pain in 
the right shoulder and C6-C7 disc narrowing.  

Subsequent private clinical records indicate that appellant 
complained of left-sided neck stiffness in July 1987; and 
that he subsequently underwent cervical spine surgeries in 
the late 1980's (including for diagnosed cervical 
radiculomyelopathy secondary to C4-C5 intervertebral disc 
herniation) and in the early 1990's (for cervical 
laminectomy, diskectomy, and fusion).  In March 1988, x-rays 
of the right shoulder were interpreted as showing possible 
mild acromioclavicular joint narrowing.  

A September 1995 written statement from said private 
chiropractor reported that appellant had initially been seen 
in 1971 or 1972 with chief complaints of neck, upper back, 
right shoulder and arm pain; and that although he did not 
presently have appellant's x-rays or complete files, he 
recalled a loss of the cervical curve on x-rays and some 
cervical disc degeneration.

A February 1996 VA neurosurgery outpatient treatment record 
noted that appellant had a history of in-service injury and 
multiple neck surgeries and "would like to have neck service 
connected."  The assessment was "mult[iple] surgeries in 
neck and spine are related to shoulder pain."  A June 1996 
VA neurosurgery outpatient treatment record noted a history 
of multiple cervical spine surgeries and shoulder and neck 
pain during service in "1964 + 69."  It was opined that 
"since then ops have been done for cervical radiculitis...for 
shoulder pain.  This situation is clearly related to original 
misdiagnosis of tendonitis in L shoulder----The problems are 
all related and clearly service connected."  Although this 
is a positive piece of evidence, the evidentiary weight the 
Board assigns to it is very minimal, if any, since it is 
unclear from the clinical record whether the physician 
actually reviewed the entire claims folder, particularly 
since the service medical records do not include any 
diagnosis of left shoulder tendonitis.  Additionally, that 
medical opinion was rather cursory and conclusionary.  

Appellant's testimony at a January 1997 RO hearing, at T.4, 
alleged that he had sustained an in-service injury to his 
right shoulder while working on a helicopter, when he reached 
out with the right arm as he slipped and fell; that he had 
received treatment for a "kink" in his neck with a 
cortisone shot; and that after x-rays were accomplished, 
appellant was told that he had a "little tendonitis."  His 
testimony was essentially similar at a subsequent September 
1998 Board hearing.  

Another positive piece of evidence is a January 2000 VA 
orthopedic examination report.  In that report, appellant 
provided a history of a 1961 injury when he slipped and 
struck the side of a helicopter he was working on with his 
outstretched right arm, allegedly causing shoulder and neck 
discomfort; and the examiner stated that a November 1961 
record showed treatment for right shoulder pain.  
Significantly, the examiner remarked that "when neck spinal 
stenosis was actually discovered in 1987 and treated, his 
shoulder pain was actually felt to be a radiculopathy from 
his neck with no true shoulder injury.  The shoulder symptoms 
improved with surgery on the neck....Precipitating factors 
include working overhead...he feels discomfort in his neck."  
Current clinical findings, including radiographic, were 
interpreted as showing an "essentially normal-appearing 
right shoulder."  The pertinent assessment was "[r]ight 
shoulder.  By report, injured in the military.  However, the 
symptoms of his right shoulder improved with operative 
intervention on his neck.  Therefore, the pain in his 
shoulder most likely represented a radiculopathy from a 
cervical source, as there is no evidence of abnormality on 
physical examination or x-ray."  However, that medical 
opinion was rather cursory and conclusionary, and appears to 
rest upon the assumption that since neck surgery conducted 
more than a decade after service relieved any cervical 
radiculopathy symptoms at that time, and no right shoulder 
pathology was clinically shown at that time more than a 
decade after service, that the in-service right shoulder 
symptomatology could not have been due to an intrinsic right 
shoulder condition.  However, the flaw in that assumption 
(which was not addressed by that examiner) is that the 
service medical records do document a right shoulder 
condition, including tendonitis, myositis, and right deltoid 
muscle tear and the post-service clinical records for nearly 
a decade after service make no mention of any cervical 
radiculopathy or other cervical pathology.  

In view of the somewhat confusing clinical evidence then of 
record regarding the etiology of appellant's cervical spine 
disability, the Board requested a VHA medical opinion; and a 
VHA medical opinion by an orthopedist was rendered in July 
2001 in response to questions from the Board.  

In response to the Board's question "[b]ased on the 
objective evidence, when did the veteran first exhibit 
findings of a chronic cervical spine disorder capable of 
causing radicular pain syndrome involving the right 
shoulder", the VHA medical opinion stated:

The letter by the patient's chiropractor 
documents neck and arm symptoms 
consistent with cervical radiculopathy.  
The patient underwent treatment for this 
by the chiropractor since Nov. 1971.  
However, the previous documentation (7-
16-64) indicates that the patient's 
"Right shoulder tendonitis and 
myositis" was treated in 11/61 and was 
without residuals at follow up 
examination.  The description of the 
shoulder symptoms in 1961 is more 
consistent with a shoulder problem 
instead of cervical radiculopathy.  His 
shoulder symptoms in 1961 included 
difficulty with overhead activity.  This 
is more characteristic of shoulder 
impingement.  In fact most cervical 
radiculopathy due to herniated disc is 
relieved by raising the hand overhead.  I 
do not see documentation of new onset of 
truly radicular symptoms during service.  
The first documentation of a truly 
radicular cervical symptom is 1971 by his 
chiropractor's note. 

In response to the Board's question "[w]hether it is more 
likely than not that the veteran's current cervical spine 
disorder, to include degenerative arthritis of the cervical 
spine with radicular pain in the right shoulder, is related 
to his service", the VHA medical opinion stated:

I do not feel that the patient's current 
degenerative cervical condition is 
directly related to his service.  First, 
degenerative spinal conditions are known 
to be influenced more by genetic 
endowment than by environmental factors....  
Second, the link between occupation and 
spinal degeneration is very poor as shown 
by epidemiological studies.  Third, the 
patient's shoulder problem in the service 
as documented is more consistent with 
shoulder impingement or other problem 
intrinsic to the shoulder than cervical 
radiculopathy.  Fourth, the patient has 
had multiple cervical spine surgeries 
since his discharge, these surgeries 
themselves can contribute to cervical 
degeneration.   

The Board assigns greater evidentiary weight to the VHA 
medical opinion (which relates appellant's in-service 
shoulder pain to intrinsic shoulder impingement or other 
shoulder problems rather than cervical radiculopathy) than 
the earlier 1996 VA neurosurgery outpatient treatment record 
and January 2000 VA orthopedic examination (which appear to 
characterize appellant's in-service shoulder pain as cervical 
radiculopathy), since (a) that VHA medical opinion was based 
on a review of the entire record including said 1996 VA 
outpatient treatment record and January 2000 VA orthopedic 
examination report, and (b) that VHA medical opinion detailed 
with specificity the reasons why appellant's in-service 
shoulder pain was more consistent with intrinsic shoulder 
impingement or other shoulder problems than cervical 
radiculopathy.  In particular, the VHA medical opinion 
specifically explained that appellant's reported right 
shoulder difficulty with overhead activity (See October 1961 
service medical record, May 1964 VA examination report, and 
September 1998 Board hearing transcript at T.6) was more 
characteristic of shoulder impingement because most cervical 
radiculopathy due to herniated disc is relieved by raising 
the hand overhead.  As the United States Court of Appeals for 
Veterans Claims (Court) has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence outweighs any positive 
evidence with respect to the cervical spine disability 
service connection appellate issue.  In short, the negative 
evidence includes the absence of any specific complaints, 
findings, or diagnoses pertaining to a cervical spinal 
disability contained in the service medical records, the 
clinical documentation of intrinsic right shoulder, not 
cervical, disability contained in the service medical 
records, the absence of any post-service clinical 
documentation of a chronic cervical spinal disability 
including cervical radiculopathy for nearly a decade after 
service, and the VHA medical opinion that relates appellant's 
in-service shoulder pain to intrinsic shoulder impingement or 
other shoulder problems rather than to cervical radiculopathy 
and states that the current degenerative cervical condition 
is not related to service.  It should be added that no 
clinical evidence of record rebuts that VHA medical opinion's 
conclusion that appellant's degenerative cervical condition 
is not related to service.  

For the aforestated reasons, service connection for a 
cervical spinal disability is not warranted.  


II.  An Evaluation in Excess of 40 Percent for Residuals of a 
Right Total Knee Arthroplasty for the Period On and 
Subsequent to November 1, 1995, to Include Restoration of a 
60 Percent Evaluation for Said Disability

The service medical records reveal that appellant underwent a 
right medial meniscectomy.  VA examinations in the 1960's 
revealed that the right knee was essentially unremarkable, 
except for occasional pain and swelling and a well-healed 
operative scar.  A July 1964 rating decision granted service 
connection and assigned a 10 percent evaluation for residuals 
of a right knee mesial arthrotomy.  A left total knee 
arthroplasty was performed in March 1991.  Private clinical 
records indicated that in the early 1990's, range of motion 
of the right knee was from about 3 degrees' extension 
(flexion contracture) to 120 degrees' flexion with mild 
tenderness.  X-rays revealed marked right knee degenerative 
arthritis.  He complained of stair climbing difficulty due to 
that knee.  He was employed.  It was noted that he was 
contemplating retirement later that year because he had 
enough years apparently to be eligible for retirement.  An 
April 1992 rating decision confirmed a 10 percent evaluation 
for the service-connected right knee disability.  On 
September 1, 1992, he underwent a right total knee 
arthroplasty due to osteoarthritis.  

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.

An October 1992 private medical statement reported that 
appellant had done fairly well after said bilateral total 
knee arthroplasties.  It was noted that although it was too 
early to assess the results as to the right prosthetic knee, 
it had about 5 degrees' extension (flexion contracture) and 
95 degrees' flexion.  By a December 1992 rating decision, the 
10 percent evaluation was increased to a total schedular 
rating for the service-connected right knee disability, 
reclassified as right total knee arthroplasty, effective 
September 1, 1992 (date of the right total knee 
arthroplasty).   

On August 1993 VA orthopedic examination, appellant's 
complaints included right knee pain after standing more than 
a half hour or ambulating more than a few blocks; and that he 
constantly had to change position due to chronic right knee 
pain which awakened him at night.  Clinically, he ambulated 
favoring that knee.  He lacked 10 degrees' extension and 
flexion was to 105 degrees accompanied by pain.  There was 
slight lateral swelling and a crackly noise on extension and 
flexion.  No loose motion was evident.  An x-ray of that knee 
was unremarkable except for the presence of prosthetic 
components.  A September 1993 rating decision sheet reveals 
that based on that August 1993 VA examination report and with 
resolution of reasonable doubt, the total schedular rating 
for the right total knee arthroplasty was "reduced" to a 60 
percent evaluation, effective November 1, 1993, after 
termination of a one-month convalescent rating period.  
Parenthetically, the "reduction" of the aforementioned 100 
percent rating was by operation of law, and therefore, was 
not a rating reduction subject to the provisions of 38 C.F.R. 
§§ 3.105, 3.344 pertaining to procedural protections for 
rating reductions.  See Rossiello v. Principi, 3 Vet. App. 
430 (1992).  

In a July 1994 employment statement, appellant reported that 
his "knee joint replacement" precluded gainful employment.  
An October 1994 employer's questionnaire form indicated that 
appellant had been employed from May 1955 to July 1993 as an 
aircraft examiner (aircraft mechanic) and had taken voluntary 
retirement.  By a February 1995 rating decision, the RO 
proposed to reduce the appellant's evaluation for the 
service-connected right total knee arthroplasty from 60 
percent to 30 percent on the basis of a December 1994 VA 
orthopedic examination report.  

That December 1994 VA orthopedic examination report revealed 
that according to appellant, the September 1992 total knee 
arthroplasty had "significant[le] improved his right knee."  
It is very significant, however, that his complaints included 
constant right knee pain which frequently awakened him at 
night; an inability to sit with his knee flexed for more than 
10 minutes, walk for more than a half hour, and stand more 
than 15 minutes; and lower leg cramps.  He denied knee 
swelling or giving way.  Although the examiner described 
appellant's gait as normal and he was able to walk on tip 
toes and heels, he was unable to squat more than 50 percent 
due to stiffness in the knees.  Right knee motion was from 0 
degrees' extension to 120 degrees' flexion.  There were knee 
scars.  Medial laxity was described as minimal and there was 
no laxity with varus stress.  Significantly, the right knee 
joint had mild arthritic grinding with passive motion.  There 
was no knee joint swelling or effusion and no patellar pain.  
An x-ray of that knee was interpreted as unremarkable except 
for showing the presence of prosthetic components and minor 
right patellar hypertrophic changes; and it was noted that 
there was no evidence of prosthetic loosening.  

The appellant was notified of that February 1995 proposed 
rating reduction decision that month, and timely filed a 
statement requesting a personal hearing.  See 38 C.F.R. 
§ 3.105(e).  

A substantial positive piece of evidence is a June 1995 RO 
hearing transcript.  During that hearing, appellant testified 
as to the severity of his service-connected right total knee 
arthroplasty and his complaints included essentially 
constant, severe right knee pain, weakness, and instability; 
that he utilized a cane; and that the knee had not improved.  
His complaints were similar to those recorded in private 
clinical records dated in March, May, and June 1995 that were 
submitted at that hearing.  The March 1995 private medical 
evaluation record indicated that appellant's complaints 
included constant dull aching with occasional sharp pain in 
the right knee.  Clinically, there was a well-healed scar.  
It was noted that there was an "obvious" posterior sag with 
the knee flexed at 90 degrees; and a "relative" instability 
at 90 degrees to posterior drawer testing with loss of the 
step-off that should be normally present even after total 
knee replacement.  There was no anterior drawer or pivot 
shift [test abnormality].  There was no varus/valgus 
instability.  Mild retropatellar crepitation and moderate 
effusion was noted with only 1-cm atrophy measured 3 inches 
above the patella.  X-rays were unremarkable except for 
showing the presence of prosthetic components.  The 
assessment was "[s]tatus post total knee replacement, now 
painful, with no clear-cut etiology; probable polyethylene 
wear debris because of abnormal subluxation of the tibial 
component on the femur with no history of any dislocation or 
significant instability events."  It was noted that although 
the "implants appear to be well positioned..., there is 
instability and he may, indeed, come to a revision."  A 
"very strict but aggressive conservative approach which 
would include ice, rest, and physical therapy modalities" 
was recommended.  The May 1995 physical therapy evaluation 
record indicated that appellant's complaints included 
inability to stand for any length of time, difficulty 
climbing stairs or mowing his lawn, and knee pain.  Clinical 
findings included normal gait, good right lower extremity 
strength, and range of motion from 0 degrees' extension to 
116 degrees' flexion.  Normal ranges of motion of the knee 
are 0 degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2001), Plate II.  The assessment was decreased right 
lower extremity flexibility/strength and range of motion 
within functional limits.  A June 1995 isometric test 
evaluation was also submitted, which showed some deficits on 
extension and flexion.  

Following an August 1995 Hearing Officer's decision 
confirming the proposed reduction of benefits, the 
appellant's evaluation for right total knee arthroplasty was 
reduced from 60 percent to 30 percent by an August 1995 
rating decision, effective November 1, 1995.  The appellant 
was notified of such decision that month, giving rise to this 
appeal.  

VA outpatient treatment records reveal that in February 1996, 
the right knee was clinically described as mildly tender but 
stable.  A Gallium scan and bone scan conducted a month 
earlier were interpreted as indicating a possible low grade 
inflammatory process related to the knee prostheses, more 
marked on the right; and these changes were described as 
"subtle."  In April 1996, appellant's complaints included 
constant aching at the right proximal tibial area that 
increased on ambulation/activities; that he was unable to 
climb stairs; and that he used a cane all the time.  
Clinically, a bilateral antalgic gait was noted.  The right 
knee had range of motion from 0 degrees' extension to 95 
degrees' flexion.  There was "2+" effusion, "1+" laxity 
with valgus stress, patellofemoral crepitance, and medial 
joint line/lateral patellar tenderness.  X-rays of the right 
prosthetic joint revealed the tibia with an anterior slope.  
The impressions included probable right knee early loosening 
of the tibia and surface of patella causing pain.  It was 
noted that he would eventually require revision of the right 
prosthetic joint to include patellar resurfacing.  

During a January 1997 RO hearing on appeal, appellant's 
testimony was essentially similar to that presented at the 
prior June 1995 RO hearing regarding the right knee 
disability.

Private clinical records reveal that in October 1996, right 
knee range of motion was noted to be excellent.  The right 
knee had 1-cm of atrophy compared to the left.  Pain in the 
proximal medial tibia was noted.  X-rays were interpreted as 
showing subtle evidence of medial tibial loosening involving 
the tibial tray.  It was noted that an isokinetic strength 
test had shown minor deficits.  A revision right knee 
arthroplasty with removal of the tibial tray and patellar 
resurfacing was recommended.  In December 1996, it was noted 
that appellant had "'aseptic loosening' of the total knee 
prosthesis on the right side, which is causing chronic pain....  
This means that the bone underneath the tibial tray on the 
tibia bone is undergoing decay and the result is that he has 
deformity and instability, along with chronic bone pain in 
the right knee...."  Additionally, it was explained therein 
that "[h]e is unable to walk without pain, and running, 
climbing, squatting, and prolonged standing are all 
definitely functions which are unable to be performed because 
of this disabling pain.  He has no locking but does have 
chronic pain, swelling, and weakness in the right leg because 
of this."  

During a September 1998 Board hearing, appellant's testimony 
was essentially similar to that presented at the prior RO 
hearings regarding the right knee disability.

VA outpatient treatment records reveal that in the late 
1990's, appellant reported difficulty walking due to his 
prosthetic knees and that he utilized a cane.  Additionally, 
it was noted that his options with respect to his knee 
difficulty were limited, since it "may be difficult to do a 
re-do knee replacement."  

On January 2000 VA orthopedic examination, it was noted that 
appellant's right total knee arthroplasty in 1992 involved 
setting the prosthesis "with adhesive rather than screws"; 
that a January 1996 Gallium scan of the knees had shown 
possible low-grade inflammatory process greater on the right 
side; and that the hypothesis concerning the etiology of the 
swelling "was a reaction to the adhesive used to seat his 
bilateral total knee prosthesis."  His complaints included 
dull pain in the right knee of "4/10" severity; 
intermittent sharp knee pain at rest or walking; weakness; 
stiffness; swelling; and instability walking on unleveled 
ground.  Flare-ups in the right knee occurred frequently, 
were very severe, and would limit knee extension to 30 
degrees and flexion to 60 degrees.  He used a cane outside 
his home.  Clinically, the right knee exhibited 5 degrees' 
extension and 110 degrees' flexion with a high level of 
discomfort from 90-110 degrees.  The knee was stable, except 
approximately 3-4 mm. valgus deviation in the neutral 
position.  Right knee strength was "3+ to 4/5" on extension 
and on flexion.  The assessments included decreased right 
knee motion, persistent pain, instability walking on 
unleveled ground, weakness, and questionable chronic 
inflammatory condition involving the prosthesis of unclear 
etiology.  On February 2000 VA examination, a slightly 
antalgic gait was clinically noted.  

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that 
appellant was informed of the "detailed reasons" for the 
rating reduction as required by the provisions of 38 C.F.R. 
§ 3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction (November 1, 1995).  See February 1995 notice of 
proposed rating reduction, and June 1995 RO hearing 
transcript.  The requisites of 38 C.F.R. § 3.105(e) appear to 
have been satisfied in this case.  

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated "[i]n order for the VA to reduce certain service-
connected disability ratings, the requirements of 38 C.F.R. § 
3.344(a) and (b) must be satisfied...."  However, this 
regulation is not applicable in the instant case, since these 
regulatory provisions apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  38 C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 
Vet. App. 339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  
The 60 percent disability evaluation for the service-
connected right total knee arthroplasty was legally "in 
effect" from November 1, 1993 through October 31, 1995, a 
period substantially less than five years.

The Court has also held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  In 
Schafrath, at 1 Vet. App. 595, the Court held "[w]hen the 
issue raised is a rating reduction and the Court determines 
that the reduction was made without observance of law -- here 
38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) -- this 
Court,...has ordered reinstatement of the prior rating."  

It would appear that the December 1994 VA orthopedic 
examination and said private clinical records, which 
primarily formed the basis for the rating reduction, did not 
fully assess the severity of appellant's service-connected 
right total knee arthroplasty residuals, particularly 
regarding whether painful knee motion was elicited and its 
severity.  While on said VA examination, appellant's 
complaints included constant right knee pain which frequently 
awakened him at night; lower leg cramps; and an inability to 
sit with his knee flexed for more than 10 minutes, walk for 
more than a half hour, or stand more than 15 minutes, the 
actual clinical findings revealed normal knee extension and 
no more than mildly limited knee flexion, no more than mild 
ligamentous laxity, good right lower extremity strength, and 
no gait dysfunction.  Although the prosthetic right knee 
joint appeared in a "relative" position of alignment 
instability, there was no history of any dislocation or 
"significant instability events", and clinical findings 
revealed no evidence of prosthetic joint looseness.  However, 
appellant's complaints as to the severity of his right knee 
symptomatology appear credible to the Board and outweigh any 
negative evidence on this point in controversy.  In short, 
with all reasonable doubt resolved in appellant's favor, the 
Board concludes that chronic residuals from the right total 
knee replacement can reasonably be described as more nearly 
approximating a severe level of disability at the time of 
said rating reduction, for the aforestated reasons.  See Code 
5055.  Therefore, the Board concludes that said rating 
reduction was improper and restoration of the 60 percent 
evaluation for the service-connected right knee disability is 
warranted.  

The restored 60 percent evaluation for the service-connected 
residuals of a right total knee arthroplasty represents the 
highest schedular rating assignable for said disability under 
any appropriate diagnostic codes, where prosthetic joint 
replacement surgery was performed years earlier.  See Code 
5055.  Although the provisions of 38 C.F.R. §§ 4.10, 4.40, 
and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), relate 
to functional loss due to pain, weakness or other 
musculoskeletal pathology, Diagnostic Code 5055 sets forth 
criteria that specifically include painful motion and 
weakness.  As previously discussed, the Board has weighed the 
credible evidence and provided detailed reasons for 
concluding that the residuals of the right total knee 
arthroplasty more nearly approximate severe functional loss 
due to painful motion.  

The Amputation Rule states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed."  38 C.F.R. § 4.68.  
Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5163 and 5164.  Amputation of 
a lower extremity at the upper third of the thigh warrants an 
80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. Part 
4, Code 5161.  Thus, assuming arguendo that the hypothetical 
elective level of the amputation is above the knee joint, a 
60 percent combined rating would be the maximum assignable 
under the "Amputation Rule" set forth in 38 C.F.R. § 4.68 
and Codes 5161, 5162-5164, since the prosthetic knee joint 
clearly does not involve the upper third of the thigh.  In 
short, since the appellant's prosthetic right knee joint 
exhibits considerable ranges of motion and does not preclude 
ambulation, although gait is antalgic and painful, the 
service-connected right knee disability, assigned a restored 
60 percent evaluation, cannot be reasonably characterized as 
more nearly approximating, or equivalent to, amputation above 
the knee joint.  

It should be pointed out that the "Amputation Rule" does 
not expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, an 
extraschedular rating is not warranted, since the 60 percent 
evaluation is commensurate with the significant right lower 
extremity functioning and ambulation appellant retains, 
albeit with a limp.  Additionally, no loss of use of the 
right lower extremity attributable to the service-connected 
disability has been clinically shown.  Thus, the case does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  



III.  A Total Rating Based On Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is apparent that appellant's most disabling service-
connected disabilities are residuals of bilateral total knee 
arthroplasties.  In addition to the restored 60 percent 
evaluation in effect for residuals of a right total knee 
arthroplasty, a 30 percent evaluation is in effect for 
residuals of a left total knee arthroplasty, a 10 percent 
evaluation is in effect for external thrombotic hemorrhoids, 
and a noncompensable evaluation is in effect for residuals of 
a rectal abscess.  

Since with restoration of a 60 percent evaluation for the 
service-connected right knee disability, the service-
connected disabilities are currently considered a combined 
80 percent disabling (with the bilateral factor applied), 
appellant does meet the eligibility percentage standards set 
forth in 38 C.F.R. § 4.16(a) for assignment of a total 
disability rating based on individual unemployability.  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

As previously discussed in Part II of the decision herein, 
bilateral total knee arthroplasties were performed in 1991 
and 1992.  Private clinical records indicated that in the 
early 1990's, prior to the right total knee arthroplasty, 
appellant was experiencing considerable difficulty with his 
right knee arthritis and it was noted that he was 
contemplating retirement later that year because he had 
enough years apparently to be eligible for retirement.  
Subsequently, on August 1993 VA orthopedic examination, 
appellant's complaints included significant right knee pain 
after standing more than a half hour or ambulating more than 
a few blocks and that he constantly had to change position 
due to chronic right knee pain which awakened him at night.  
Clinically, he ambulated favoring that knee and had painful 
limitation of motion.  In a July 1994 employment statement, 
appellant reported that his "knee joint replacement" 
precluded gainful employment; that he had been employed 40 
hours per week as an aircraft examiner from July 1955 to July 
1993; that he had not sought employment since becoming too 
disabled to work and retiring; and that he had completed high 
school.  However, his DD Form 214 listed ninth grade as the 
highest educational level achieved.  An October 1994 
employer's questionnaire form indicated that appellant had 
been employed from May 1955 to July 1993 as an aircraft 
examiner (aircraft mechanic) and had taken voluntary 
retirement.  

Although subsequent clinical records indicate that 
appellant's antalgic gait was relatively slight, nevertheless 
the right knee prosthetic joint was shown to have been 
significantly affected by an inflammatory process and 
appeared to be in an unstable alignment position.  
Additionally, revision of the knee replacement has been 
medically recommended, but apparently the risk of such 
surgery has rendered that treatment option currently 
inadvisable.  It is the Board's opinion that such clinical 
findings tend to support the credibility of his complaints 
and testimony at personal hearings, including that he has 
constant, severe knee pain which frequently awakens him at 
night and causes an inability to engage in activities 
requiring more than very limited ambulation.  

The negative evidence includes said employment statement, 
which indicates appellant has not recently sought any 
employment, even employment of a relatively sedentary, 
nonstrenuous nature; and the fact that he remains ambulatory 
albeit with severe knee pain.  Additionally, lay statements 
dated in November 1995 divulged that in the early 1990's, 
appellant's employment was adversely affected by a neck 
disability in addition to his knee disability, and that he 
was placed on light duty status with certain functional 
limitations, such as "no walking, climbing, limited 
standing, no stairs, and no lifting over eight pounds."  See 
also Department of the Navy employment records and associated 
medical record relating to medical restrictions dated in 
January 1993.  In other words, it appears that his employment 
was adversely affected not solely by his service-connected 
disabilities, but rather a combination of disabilities 
including non-service-connected conditions.  However, non-
service-connected disabilities may not be considered in 
deciding this appellate issue, to the extent their effect on 
employability may reasonably be distinguishable from that of 
service-connected disabilities.  See 38 C.F.R. § 4.16(a).

In this regard, a significant positive piece of evidence is 
the aforementioned December 1996 private medical record 
discussed in Part II of the decision herein, which noted that 
appellant had "'aseptic loosening' of the total knee 
prosthesis on the right side, which is causing chronic pain....  
He is unable to walk without pain, and running, climbing, 
squatting, and prolonged standing are all definitely 
functions which are unable to be performed because of this 
disabling pain.  He has no locking but does have chronic 
pain, swelling, and weakness in the right leg because of 
this."  

On January 2000 VA social and industrial survey, appellant 
stated that he was only able to push a vacuum cleaner a short 
distance at a time due to pain; and that he was quite limited 
in terms of maintenance around the house.  However, he was 
able to use a riding lawnmower and a computer.  Appellant 
reported that he tried to remain active by serving as 
commander of a national service organization's local chapter; 
and reportedly went to the office several days a week and 
assisted a service officer apparently as a consultant.  He 
stated that multiple surgeries to the neck and knees had 
adversely affect his employment as an aircraft examiner of 
air frames; that he was unable to engage in overhead activity 
or lift heavy objects; that he had experienced chronic pain 
and difficulty standing for any substantial period due to his 
knee replacement; and that he was placed on light duty for 
much of the last two years of employment.  The social worker 
opined that based on appellant's "ninth grade education, his 
age, his lengthy career in aviation mechanics, and 
evaluation, it is difficult for me to identify a job field 
for which he would [sic] reasonably qualify in employment.  A 
person with [h]is medical history is going to be essentially 
barred in the interview process by the vast majority of 
employers."  The weight assigned to this piece of evidence 
is somewhat diminished because the social worker based his 
opinion as to unemployability, in part, upon appellant's age 
and apparently a combination of service-connected knee 
disabilities and non-service-connected conditions.  Age and 
non-service-connected conditions may not be considered in 
deciding this appellate issue, to the extent their effect on 
employability may reasonably be distinguishable from that of 
service-connected disabilities.  See 38 C.F.R. §§ 4.16(a) and 
4.19.

On January 2000 VA orthopedic examination, appellant's 
complaints and clinical findings as to the left prosthetic 
knee were essentially similar to those of the right 
prosthetic knee, albeit to a slightly lesser degree of 
severity.  On February 2000 VA examination, a slightly 
antalgic gait was clinically noted in the context of a 
neurological deficit assessment and other clinical findings 
pertaining to the cervical spine.  However, although the 
examiner stated, in part, that appellant "should return to 
some type of gainful employment", the examiner was primarily 
evaluating appellant's cervical spine condition and this 
cursory and conclusionary statement appears intended for the 
limited purpose of determining the effect that the cervical 
spine condition has upon employability.  In other words, 
there was no discussion by that examiner concerning the 
effect the service-connected knee disabilities have on 
employability.  Therefore, the Board assigns very minimal, if 
any, evidentiary weight to that examiner's statement 
regarding employability.  

The issue for resolution is whether his service-connected 
disabilities, in fact, render him unable to secure or retain 
any form of substantially gainful employment.  It is 
reiterated that the appellant has apparently completed only 
ninth grade.  He has had limited occupational experience 
primarily in manual labor, as an aircraft mechanic and 
aircraft examiner.  Appellant reportedly has not been 
gainfully employed since July 1993, shortly after his 
bilateral knee replacements.  Although he reportedly remains 
active with a service organization, there is no indication in 
the record that he derives any income from such arrangement 
or, even assuming he does, that it constitutes more than 
"marginal" employment.  See 38 C.F.R. § 4.16(a), 
"[m]arginal employment shall not be considered substantially 
gainful employment."  It should be recognized that the 80 
percent combined rating now assigned for the service-
connected disabilities suggests that, insofar as average 
industrial impairment is concerned, the appellant does not 
retain a substantial industrial functioning capability.  In 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991), the Court 
stated:

Neither the U. S. Code nor the Code of 
Federal Regulations offers a definition 
for "substantially gainful occupation."  
The VA Adjudication Manual M21-1 (M21-1) 
§ 50.55 (8), defines "substantially 
gainful employment" as "that which is 
ordinarily followed by the nondisabled to 
earn their livelihood with earnings 
common to the particular occupation in 
the community where the veteran 
resides."  This suggests a living wage.  

There is no competent, credible evidence indicating that the 
appellant is capable of performing some form of substantially 
gainful employment, such as relatively sedentary, 
nonstrenuous activities consistent with his educational and 
occupational background, based on the severity of his 
service-connected residuals of bilateral knee replacements.

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities preclude more than marginal 
employment; to wit, "substantially gainful employment."  
There is a lack of credible evidence to support the 
proposition that he is, in fact, employable, or that his 
unemployability is attributable primarily to disabilities for 
which service connection is not in effect.  His service-
connected disabilities have been shown to be rather serious, 
as reflected in the combined 80 percent evaluation now in 
effect.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities, the Board concludes that the service-connected 
disabilities more likely preclude substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  
Accordingly, entitlement to a total rating based on 
individual unemployability is granted.


ORDER

Restoration of a 60 percent evaluation for residuals of a 
right total knee arthroplasty and a total rating for 
compensation purposes based upon individual unemployability 
are granted, subject to the applicable provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.

Service connection for a cervical spine disability and an 
evaluation in excess of 60 percent for residuals of a right 
total knee arthroplasty for the period on and subsequent to 
November 1, 1995 are denied.  To this extent, the appeal is 
disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

